Orders of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about March 13, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed an act that, if committed by an adult, would constitute possession of an imitation pistol, and revoked a prior dispositional order that had placed appellant on probation, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
*474Appellant’s suppression motion was properly denied. There is no basis for disturbing the court’s credibility determinations. The police had probable cause to arrest appellant for first-degree harassment (Penal Law § 240.25), because the gist of the victim’s statement to the police was that, rather than merely engaging in aggressive panhandling, appellant’s pattern of conduct had placed the victim in reasonable fear of physical injury. Moreover, a passerby’s excited statement, “watch out for his gun,” provided further support for this conclusion.
In any event, the police also had probable cause to arrest appellant for second-degree harassment, a violation. Although a delinquency proceeding may not be initiated for such an offense, appellant reasonably appeared to the arresting officer to be over 16 years old (see Matter of Michael W., 295 AD2d 134 [1st Dept 2002], lv denied 98 NY2d 614 [2002]). Concur — Friedman, J.P., Richter, Feinman and Gische, JJ.